United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1476SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Roger J. Raether,                        *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: October 23, 1997
                                Filed: October 30, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

        Roger J. Raether appeals his conviction and sentence for conspiring to make
false statements to the General Service Administration and to convert tribal property.
Raether contends the district court improperly denied Raether's motion to dismiss
because the conspiracy was a legal impossibility. Raether also raises several
contentions related to the admissibility of evidence offered by the government, the
instructions given to the jury, and the sufficiency of the evidence to support the jury's
verdict. Raether also raises an argument about his sentence. A review of the record
shows that Raether's claims are without merit, and a discussion of the issues will serve
no useful purpose. We affirm Raether's conviction and sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-